                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 1 of 14 Page ID #:1



                   1    JAMES K. KAWAHITO (SBN 234851)
                          ~mes.kawahito@,isyJ~w.com
                   2    IA-PFALDANO, SBAW & YOUNG LLP
                        601 South Figueroa Street, Suite 4450
                   3    Los Angeles, CA 9001 7
                        Telephone: (213) 415-1085
                   4    Facsimile: (213) 674-4389
                   5    Attorneys for Plaintiff
                   6    LEE J. EULGEN (pending pro hac vice)
                          leulgen@,n_g~.com
                   7    IAN J. BLUCK (pending pro hac vice)
                          iblock@,J!g_e.com
                   8    NEAL, GERBER & EISENBERG LLP
                        Two North LaSalle Street, Suite 1700
                   9    Chicago, IL 60602-3801
                        Telepiione: (312) 269-8000
               10       Facsimile: (312) 269-1747
               11       Attorneys for Plaintiff
               12
                                              UNITED STATES DISTRICT COURT
               13
                                             CENTRAL DISTRICT OF CALIFORNIA
               14
                        PROPER HOSPITALITY, LLC,                Case No. - - - - - - -
               15
                                        Plaintiff,
               16
               17       v.                                      COMPLAINT FOR INJUNCTIVE
                                                                RELIEF AND DAMAGES
               18       PROPER GP LLC; PROPER
                        CONSTRUCTION, LLC; AND
               19       DANIEL POURBABA, ALL D/B/A
                        PROPER DEVELOPMENT,                     DEMAND FOR JURY TRIAL
               20
               21                       Defendants.

              22
              23
              24
              25
              26
              27
              28
NEAL, GERBER &
EISENBERG LLP                                                                 COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW                                                                  RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 2 of 14 Page ID #:2



                   1          Proper Hospitality, LLC, for its Complaint against Defendants, Proper GP
                   2    LLC; Proper Construction, LLC; and Daniel Pourbaba, all of which are doing
                   3    business as "Proper Development," alleges as follows:
                   4
                   5                                      THE PARTIES
                   6          1.     Plaintiff Proper Hospitality, LLC ("Proper") is a limited liability
                   7    company organized under the laws of Delaware. Proper maintains its principal
                   8    place of business at 1437 7th Street, Suite 250, Santa Monica, California 90401.
                   9          2.     Defendant Proper GP LLC is, on information and belief, a limited
               10       liability company organized under the laws of California that maintains a place of
               11       business at 8271 Melrose Avenue, #207, Los Angeles, California 90046.
               12             3.     Defendant Proper Construction, LLC is, on information and belief, a
               13       limited liability company organized under the laws of California that maintains a
               14       place of business at 8271 Melrose Avenue, #207, Los Angeles, California 90046.
               15             4.     On information and belief, Defendant Daniel Pourbaba is an individual
               16       residing and doing business in Los Angeles, California. On information and belief,
               17       Defendant Pourbaba is the founder and CEO of Defendants Proper GP LLC and
               18       Proper Construction, LLC, and he is responsible for directing both of these
               19       Defendants' infringing activities set out in this Complaint.
               20             5.     On information and belief, Defendants Proper GP LLC; Proper
               21       Construction, LLC; and Daniel Pourbaba are collectively doing business as "Proper
               22       Development." Unless specifically identified, Defendants Proper GP LLC; Proper
              23        Construction, LLC; and Daniel Pourbaba are referred to collectively herein as
              24        "Defendants."
              25
              26                                  JURISDICTION AND VENUE
              27              6.     This is an action arising in part under the Lanham Act, 15 U.S.C. §
              28        1051 et seq., and California statutory and common law.
NEAL, GERBER &
EISENBERG LLP                                                                          COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                 -2-                       RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 3 of 14 Page ID #:3



                   1          7.      This Court has jurisdiction over this matter pursuant to 15 U.S.C. §
                   2    1121 and 28 U.S.C. §§ 1331 and 1338(a) and (b) in that it involves an action arising
                   3    under the Lanham Act. This Court also has supplemental jurisdiction over this
                   4    action pursuant to 28 U.S.C. § 1367.
                   5          8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c)
                   6    in that Defendants reside in this judicial district and a substantial part of the
                   7    activities giving rise to the claims alleged herein occurred in this District.
                   8
                   9                                  NATURE OF THE CASE
               10             9.      This is an action for trademark infringement and unfair competition
               11       under federal law and California statutory and common law, which Proper brings to
               12       protect one of its most valuable assets, namely, the goodwill and consumer
               13       recognition associated with its federally-registered PROPER name and mark. For
               14       many years, Proper has continuously used and extensively promoted its PROPER
               15       mark in connection with the provision of its well-known residential condominium,
               16       hotel, resort, temporary accommodation, bar, and restaurant services (the
               17       "Services"). In particular, Proper's Services include the development of residential
               18       properties.
               19              10.    As described more fully below, without Proper's authorization or
               20       consent and with full knowledge and willful disregard of Proper' s prior rights in its
               21       federally-registered PROPER mark, Defendants began using the substantially
               22       identical PROPER DEVELOPMENT designation (the "Infringing Designation") in
              23        connection with property development services that are substantially similar to the
              24        Services with which Proper uses its federally-registered PROPER mark.
              25              11.     Through its conduct, Defendants have created circumstances whereby
              26        members of the public and members of the relevant trade are likely to be led to
              27        incorrectly believe that Defendants and their related services are authorized by,
              28
NEAL, GERBER &
EISENBERG LLP                                                                         COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                  -3-                     RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 4 of 14 Page ID #:4



                   1    sponsored by, or affiliated with Proper, Proper's well-known PROPER mark, and
                   2    the Services Proper provides under its PROPER mark.
                   3          12.    Indeed, instances of actual confusion have already occurred in the
                   4    short time since Defendants garnered publicity in March 2019 for their recent
                   5    development.     Copies of this publicity and other recent articles publicizing
                   6    Defendants' developments are attached hereto as Exhibit A. Since March 2019,
                   7    Proper has been contacted multiple times by potential consumers and others with
                   8    whom Proper does business who mistakenly believed that Proper was behind
                   9    Defendants' property developments.
               10             13.    When Proper learned of Defendants' unauthorized use of the
               11       Infringing Designation, Proper contacted Defendant Daniel Pourbaba to demand
               12       that Defendants cease use of the term PROPER or any other designation that is
               13       confusingly similar to Proper' s PROPER mark in connection with Defendants'
               14       business.
               15             14.    Despite having given repeated verbal assurances that a rebrand would
               16       be forthcoming, Defendants have refused to sign any written agreement committing
               17       to such a rebrand or its date of completion, and the infringing "Proper
               18       Development" name remains in use as of the date of this filing. Proper accordingly
               19       brings this action to protect its valuable federally-registered PROPER mark, and to
              20        prevent substantial consumer confusion as well as the inevitable damages and
              21        irreparable harm Proper will suffer as a result of Defendants' actions.
              22
              23                                   COMMON ALLEGATIONS
              24                        Proper's Services and Federally-Registered Mark
              25              15.    Since 2013 and long prior to the acts of Defendants alleged herein,
              26        Proper has marketed and provided its well-known and uniquely-branded Services to
              27        consumers from around the world.
              28
NEAL, GERBER &
EISENBERG LLP                                                                       COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                 -4-                    RELIEF AND DAMAGES
    CHICAGO
                         Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 5 of 14 Page ID #:5



                     1           16.   Proper is based in the greater Los Angeles area, and several of the
                     2    residential and hotel properties it has developed and manages are located in this
                     3    vicinity.
                     4           17.   Proper has invested enormous time, effort, and resources in promoting
                     5    and providing first-class residential and hotel development services, hotel
                     6    accommodations, spa services, restaurant and bar services, residential condominium
                     7    services, as well as other related goods and services, under and in connection with
                     8    its PROPER mark. As a result of this extensive use and promotion of the PROPER
                     9    mark in connection with the provision of the Services, the PROPER mark has
                 10       developed considerable consumer recognition and has become known and
                 11       recognized by the consuming public as identifying and distinguishing Proper and its
                 12       Services. Given its positioning in the marketplace, the integrity of the PROPER
                 13       mark is extremely valuable to Proper, and is crucial to the continued vitality and
                 14       growth of its business.
                 15              18.   Proper's PROPER hotels and residences have garnered tremendous
                 16       media attention and critical acclaim in prominent publications such as Forbes,
                 17       Vanity Fair, Eater, USA Today, Modem Luxury, the Los Angeles Times, Conde
                 18       Nast Traveler, and Thrillist, to name just a few.
                 19              19.   As a result of Proper' s aforesaid continuous and extensive promotion
                 20       and use of the PROPER mark in interstate commerce in connection with Proper' s
                 21       Services, as well as through Proper's sales success and reputation for quality, the
                 22       Proper mark has developed considerable recognition. The Proper mark has thus
                23        acquired a further distinctiveness and secondary meaning signifying Proper, and
                24        Proper has built up and now owns considerable and valuable goodwill in and
                25        symbolized by the PROPER mark.
                26              20.    To further protect its substantial rights, Proper owns numerous
                27        subsisting U.S. federal trademark registrations covering its PROPER marks,
                28        including U.S. Reg. Nos. 5,205,225; 5,237,343; 5,329,914; 5,350,791; 5,365,194;
NEAL, GERBER &
EISENBERG LLP                                                                       COMPLAINT FOR INJUNCTIVE
ATTORNEYS   AT LAW
                                                                   -5-                  RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 6 of 14 Page ID #:6



                   1    5,464,736; and 5,603,404. Copies of Proper's registration certificates and the U.S.
                   2    Patent and Trademark Office's electronic records for these registrations reflecting
                   3    the registrations' continued subsistence are attached hereto as Exhibit B. These
                   4    registrations claim such services as "apartment, condominium and real estate
                   5    management services" and "real estate development and construction of hotel
                   6    property," among various other related services. Proper filed its applications for
                   7    these registrations as early as September 2013, meaning that Proper's priority in its
                   8    PROPER mark dates back to at least as early as that time.
                   9          21.    Moreover, Proper's website has been publicly available under the
               10       PROPER name since at least 2015, at which time it featured Proper's promotion of
               11       its forthcoming building developments, including a residential building in
               12       Hollywood, California and a hotel in downtown Los Angeles. A printout of an
               13       archived capture of Proper' s website from this time is attached hereto as Exhibit C.
               14             22.    Proper's current residential property development efforts include its
               15       Malibu Beach House located in the greater Los Angeles area, as well its Austin
               16       Proper Residences atop the Austin Proper Hotel in Austin, Texas. Printouts of
               17       Proper's website describing and promoting each of these residential development
               18       projects are attached hereto as Exhibit D and Exhibit E.
               19
               20                        Defendants' Infringement of the PROPER Mark
               21             23.    Long after Proper commenced use of the Proper mark in connection
               22       with its Services and obtained federal registrations for the PROPER mark, and
               23       without Proper' s authorization or consent, Defendants commenced use of the
               24       Infringing Designation to promote its real estate development services at multiple
               25       developments across the Los Angeles area.
               26             24.   Defendants' Infringing Designation PROPER DEVELOPMENT is
              27        virtually identical to Proper' s registered PROPER mark.        The sole difference
              28        between the two is Defendants' addition of the word "Development," which does
NEAL, GERBER &
EISENBERG LLP                                                                       COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                -6-                     RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 7 of 14 Page ID #:7



                   1    not serve to distinguish Defendants from Proper but instead is merely descriptive of
                   2    Defendants' development services.       Accordingly, the entirety of the distinctive
                   3    aspect of Defendants' Infringing Designation - PROPER - is identical to Proper's
                   4    PROPER mark.
                   5          25.    Defendants also maintain a website promoting their services under the
                   6    Infringing   Designation    at   <www.properdevelopment.com>.            Printouts   of
                   7    representative pages from that website are attached hereto as Exhibit F.
                   8          26.    Defendants' unauthorized use of the Infringing Designation m
                   9    connection with substantially identical services as Proper's PROPER-branded
               10       Services is likely to cause, and indeed already has caused, substantial consumer
               11       confusion.
               12             27.    Proper's counsel sent Defendant Daniel Pourbaba a demand letter on
               13       March 14, 2019 (the "Demand Letter") in an attempt to resolve this matter without
               14       involving the Court. The Demand Letter notified Mr. Pourbaba of Proper' s prior
               15       use of, rights in, and federal registrations for, the PROPER mark in connection with
               16       the Services.   The Demand Letter further warned that Defendants' use of the
               17       Infringing Designation infringes Proper' s prior rights in the PROPER mark. A
               18       copy of the Demand Letter is attached hereto as Exhibit G.
               19             28.    In multiple telephone exchanges with Proper's counsel, Mr. Pourbaba
              20        provided assurances that Defendants would change their name to discontinue their
              21        use of the Infringing Designation or any other name or mark that includes
              22        "PROPER." Notwithstanding these verbal agreements, Defendants have refused to
              23        execute a written agreement memorializing their commitment to rebrand and
              24        providing a date by which such rebrand would be completed.
              25              29.    Despite being put on actual notice of Proper's senior rights in its
              26        PROPER mark and the instances of actual confusion that have occurred,
              27        Defendants continue their use, advertising, and other promotion of the Infringing
              28        Designation in connection with their business as of the date of this filing.
NEAL, GERBER &
EISENBERG LLP                                                                        COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                 -7-                     RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 8 of 14 Page ID #:8



                   1          30.   Defendants' unauthorized use of the Infringing Designation is likely to
                   2    confuse members of the public in that it will lead them to mistakenly believe that
                   3    Proper is the source of, has endorsed or approved, or is somehow legitimately
                   4    associated with Defendants or their services, thereby injuring Proper' s PROPER
                   5    mark, business and goodwill. Importantly, as mentioned above, instances of actual
                   6    confusion have already occurred. Because of Defendants' refusal to cease the
                   7    conduct that has damaged and continues to damage Proper, Proper has been forced
                   8    to bring this action to protect its invaluable rights in the PROPER mark and to
                   9    redress the damage it has suffered and is likely to continue to suffer as a result of
               10       Defendants' conduct.
               11
               12                                            COUNTI
               13                                Federal Trademark Infringement
               14                         (Section 32 of the Lanham Act: 15 U.S.C. § 1114)
               15             31.    Proper realleges and incorporates herein paragraphs 1 through 30 of
               16       this Complaint.
               17             32.    As described fully above, Proper owns numerous federal registrations
               18       for its valid and protectable PROPER mark.
               19             33.    Pursuant to 15 U.S.C. § 1072, Defendants had constructive knowledge
              20        of Proper's ownership of and rights in its federal PROPER registrations prior to
              21        Defendants' unauthorized use of the Infringing Designation for real estate
              22        development services.
              23              34.    Upon information and belief, Defendants also had actual knowledge of
              24        Proper' s ownership of and rights in its federal PROPER registrations prior to
              25        Defendants' unauthorized use of the Infringing Designation.
              26              35.   Defendants also had actual knowledge of Proper's senior trademark
              27        rights and registrations in its PROPER mark since at least as early as March 2019,
              28        as a result of the Demand Letter that Proper's counsel sent Defendants at that time.
NEAL, GERBER &
                                                                                   COMPLAINT FOR INJUNCTIVE
EISENBERG LLP
ATTORNEYS AT LAW
                                                                -8-                    RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 9 of 14 Page ID #:9



                   1          36.    Defendants thus have deliberately and willfully used the PROPER
                   2    mark to trade upon the widespread goodwill and reputation established by Proper
                   3    under the PROPER mark and to pass their services off as those of Proper's.
                   4          37.    Proper has not consented to, and in fact has vehemently objected to,
                   5    Defendants' use of the Infringing Designation in connection with the promotion of
                   6    Defendants' services.
                   7          38.    Defendants' unauthorized use of the Infringing Designation in
                   8    connection with its services is likely to cause confusion, mistake, or deception as to
                   9    the affiliation, connection, or association of Defendants with Proper, in violation of
               10       Section 32 of the Lanham Act, 15 U.S.C. § 1114.
               11             39.    Defendants' unauthorized conduct also has deprived, and will continue
               12       to deprive, Proper of the ability to control the consumer perception of its Services
               13       marketed and provided under and in connection with the PROPER mark, placing
               14       the valuable reputation and goodwill of Proper in the hands of Defendants, over
               15       which Proper has no control.
               16             40.    The intentional nature of Defendants' conduct renders this an
               17       exceptional case under 15 U.S.C. § 1117(a).
               18             41.    As a result of Defendants' conduct, Proper has suffered substantial
               19       damage and irreparable harm constituting an injury for which Proper has no
              20        adequate remedy at law. Unless this Court enjoins Defendants' conduct, Proper
              21        will continue to suffer irreparable harm.
              22
              23                                             COUNT II
              24                                    Federal Unfair Competition
              25                     (Section 43(a) of the Lanham Act: 15 U.S.C. § 1125(a))
              26              42.    Proper realleges and incorporates herein paragraphs 1 through 41 of
              27        this Complaint.
              28
NEAL, GERBER &
EISENBERG LLP                                                                       COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                    -9-                 RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 10 of 14 Page ID #:10



                   1           43.    As set forth above, Proper has owned a valid and protectable interest in
                   2     its Proper since long before the acts of Defendants complained of herein.
                   3           44.    Defendants' conduct is likely to cause confusion, mistake or deception
                   4     as to the affiliation, connection or association of Defendants with Proper, and as to
                   5     the origin, sponsorship or approval of Defendants and their services, in violation of
                   6     Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(l).
                   7           45.    Defendants have deliberately and willfully used the PROPER mark to
                   8     trade on Proper's long-standing and hard-earned goodwill in the PROPER mark
                   9     and the reputation established by Proper, as well as to confuse consumers as to the
               10        origin and sponsorship of Defendants' services.
               11              46.    Defendants' unauthorized use of Infringing Designation has also
               12        deprived and will continue to deprive Proper of the ability to control the consumer
               13        perception of its services marketed under the PROPER mark, placing the valuable
               14        reputation and goodwill of Proper in the hands of Defendants, over which Proper
               15        has no control.
               16              4 7.   Defendants' willful conduct and reckless lack of concern for the
               17        confusion caused by their acts renders this case exceptional under 15 U.S.C.
               18        § 1117(a).
               19              48.    As a result of Defendants' conduct, Proper has suffered substantial
              20         damage and irreparable harm constituting an injury for which Proper has no
              21         adequate remedy at law. Unless this Court enjoins Defendants' conduct, Proper
              22         will continue to suffer irreparable harm.
              23
              24                                             COUNT III
              25                California Unfair Business Practices and Unfair Competition Act
              26                              (CA Bus. & Prof. Code§§ 17200 et seq.)
              27               49.    Proper realleges and incorporates herein paragraphs 1 through 48 of
              28         this Complaint.
NEAL, GERBER &
EISENBERG LLP                                                                       COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                 - 10 -                 RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 11 of 14 Page ID #:11



                   1           50.   Defendants' actions complained of herein constitute unfair competition
                   2     in violation of CA Bus. & Prof. Code §§ 17200 et seq. in that they are likely to
                   3     cause members of the general public in this State to be deceived that Defendants'
                   4     services are somehow affiliated, connected, or associated with, or endorsed by,
                   5     Proper and its Services. Defendants' actions also constitute unfair misappropriation
                   6     of the consumer recognition and goodwill associated with Proper.
                   7           51.   Accordingly, Defendants' actions constitute an unlawful and unfair
                   8     business act or practice as contemplated by CA Bus. & Prof. Code § 17200 et seq.
                   9           52.   As a result of Defendants' conduct, Proper has suffered substantial
               10        damage and irreparable harm constituting an injury for which it has no adequate
               11        remedy at law. Proper will continue to suffer irreparable harm unless this Court
               12        enjoins Defendants' conduct.
               13
               14                                           COUNTIV
               15               Common Law Trademark Infringement and Unfair Competition
               16              53.   Proper realleges and incorporates herein paragraphs 1 through 52 of
               17        this Complaint.
               18              54.   Defendants' conduct constitutes common law trademark infringement
               19        and unfair competition in that such conduct: (a) is likely to cause members of the
              20         public and trade, and actual or potential customers of Proper to believe that
              21         Defendants and their services are in some way sponsored by, affiliated with, or
              22         otherwise connected to Proper and its Services, when in fact they are not;
              23         and (b) enables Defendants to trade on and deprive Proper of the benefit of the
              24         goodwill in the PROPER mark.
              25               55.   Defendants' acts described above constitute trademark infringement
              26         and unfair competition in violation of California common law, as the acts amount to
              27         an intentional misappropriation of the PROPER mark, as well as Proper' s
              28
NEAL, GERBER &
EISENBERG LLP                                                                      COMPLAINT FOR INJUNCTIVE
ATTORNEYS AT LAW
                                                                - 11 -                 RELIEF AND DAMAGES
    CHICAGO
                       Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 12 of 14 Page ID #:12



                   1     reputation and commercial advantage.               As a result of its wrongful actions,
                   2     Defendants will be unjustly enriched.
                   3           56.     As a result of Defendants' conduct, Proper has suffered substantial
                   4     damage and irreparable harm constituting an injury for which Proper has no
                   5     adequate remedy at law. Proper will continue to suffer irreparable harm unless this
                   6     Court enjoins Defendants' conduct.
                   7
                   8                                       PRAYER FOR RELIEF
                   9           WHEREFORE, Proper prays that judgment be entered against Defendants
               10        and in Proper's favor, entry of an Order:
               11              A.      Adjudging and decreeing that that Defendants have willfully infringed
               12        Proper's PROPER mark pursuant to 15 U.S.C. §§ 1114 and 1125, have willfully
               13        engaged in deceptive trade practices and unfair competition in violation of CA Bus.
               14        & Prof. Code §§ 17200 et seq., and have committed trademark infringement and
               15        unfair competition under California common law;
               16              B.      Preliminarily and permanently enJmmng Defendants, their parents,
               17        subsidiaries, holding companies, licensees, owners, directors, officers, partners,
               18        assigns,    related   entities,     affiliates,   predecessors,   successors,   employees,
               19        representatives, trustees, receivers, agents, and any other persons or entities acting
              20         on behalf of Defendants or with Defendants' authority, from:
              21                       (a)     selling, offering for sale, holding for sale, advertising, or
              22                               promoting any merchandise, goods, or services using the
              23                               PROPER designation or any marks confusingly similar
              24                               thereto; or
              25                       (b)     doing any other act or thing that is likely to induce the belief that
              26                               Defendants' services are in some way connected with Proper's
              27                               Services or its business.
              28
NEAL, GERBER &
                                                                                           COMPLAINT FOR INJUNCTIVE
EISENBERG LLP
ATTORNEYS AT LAW
                                                                       - 12 -                  RELIEF AND DAMAGES
    CHICAGO
                         Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 13 of 14 Page ID #:13



                     1           C.      Requiring Defendants reimburse Proper for all damages it has suffered
                     2     due to Defendants' acts complained of herein, account for and pay over to Proper
                     3     all profits derived by reason of their acts of infringement, deceptive trade practices
                     4     and unfair competition, and remit to Proper exemplary and treble damages as
                     5     provided for in 15 U.S.C. § 1117 and at common law;
                     6           D.      Requiring Defendants to deliver to Proper for destruction any and all
                     7     signage, business cards, flyers, coupons, websites, promotional and marketing
                     8     collateral, and any other materials in Defendants' possession or under their control
                     9     bearing the Infringing Designation and/or any other marks confusingly similar
                 10        thereto;
                 11              E.      Finding that this case constitutes an exceptional case and awarding
                 12        Proper its reasonable attorneys' fees and disbursements, as well as the costs it has
                 13        incurred in bringing this action, pursuant to 15 U.S.C. § 1117; and
                 14              F.      Requiring that Proper be awarded such other and further relief as this
                 15        Court may deem equitable.
                 16
                 17
                           Dated:     July 17, 2020                 JAMES K. KA WAHITO
                 18                                                 IAFFALDANO, SHAW & YOUNG LLP
                 19
                20                                                  By: Isl James K. Kawahito
                21                                                     James K. Kawahito
                                                                       Attorney for Plaintiff
                22                                                     PROPER HOSPITALITY, LLC
                23
                24
                25
                26
                27
                28
NEAL, GERBER &
EISENBERG LLP                                                                          COMPLAINT FOR INJUNCTIVE
ATTORNEYS   AT LAW
                                                                   - 13 -                  RELIEF AND DAMAGES
    CHICAGO
                    Case 2:20-cv-06369 Document 1 Filed 07/17/20 Page 14 of 14 Page ID #:14



                   1                                    JURY DEMAND
                   2          Plaintiff Proper Hospitality, LLC hereby demands a trial by jury on all issues
                   3   so triable.
                   4
                       Dated:    July 17, 2020                  JAMES K. KAWAHITO
                   5                                            IAFF ALDAN0, SHAW & YOUNG LLP
                   6
                   7                                            By: James K. Kawahito
                   8                                               James K. Kawahito
                                                                   Attorney for Plaintiff
                   9                                               PROPER HOSPITALITY, LLC
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
              22
               23
              24
               25
              26
              27
              28
NEAL, GERBER &
                                                                                  COMPLAINT FOR INJUNCTIVE
EISENBERG LLP
ATTORNEYS AT LAW
                                                               - 14 -                 RELIEF AND DAMAGES
    CHICAGO
